DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diebel (US 8,442,604) in view of Ma (US 2021/0208477).
Referring to Claim 1, Diebel teaches a protection case assembly for a handheld device, the protection case assembly comprising:
a main case 1105 (fig. 11), comprising:
an accommodating space, configured to accommodate a handheld device (see 1120 in fig. 11);
an opening, provided correspondingly to a lens module of the handheld device (see lens 910 of fig. 9 which goes into opening 1110 of fig. 11); and
a backplate corresponding to a back surface of the handheld device, wherein the opening is provided on the backplate (see 1120 of fig. 11 where the entire back layer of the case is the backplate shown with opening 1110 on the backplate); and

a pad portion, protruding toward the accommodating space when the frame is disposed in the opening (see col. 8, lines 50-64 noting the material of the frame can be fabric which is padded), wherein a surface of the pad portion abuts the back surface of the handheld device to form a height difference, of which the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space (see fig. 6 which shows the frame 605 around the outside of the opening where the mobile device and the backplate would be separated by the frame as well as col. 7, lines 10-16 which states that a small gap may be shown between the phone and the case).
Diebel does not teach material hardness of the groove set as more than material hardness of the pad portion. Ma teaches material hardness of the groove set as more than material hardness of the pad portion (see 31 of fig. 5 which protrudes from the frame is a manner that would create a space between the frame and whatever surface or device it is against and paragraph 37 which states that member 31 is made of a soft material as opposed to the frame 30 which is shown to be of a ferromagnetic material (paragraph 24) which is harder). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of 
Referring to Claim 3, Diebel also teaches the opening has an inner peripheral surface, the frame has an outer peripheral surface corresponding to the inner peripheral surface, and the groove set comprises at least one groove, formed on the outer peripheral surface, configured to receive the main case in the opening (see fig. 6 where the outer part of 605 are grooves that meet with inner part of the main case opening and inserted from the outside as shown in col. 7, lines 45-58).
Referring to Claim 4, Diebel also teaches the inner peripheral surface has a first inner peripheral surface part and a second inner peripheral surface part opposite to the first inner peripheral surface part, the outer peripheral surface has a first outer peripheral surface part corresponding to the first inner peripheral surface part and a second outer peripheral surface part corresponding to the second inner peripheral surface part (see two parts of 605 in fig. 6 where they are located opposite each other), and the at least one groove comprises:
a first groove, formed on the first outer peripheral surface part (see 605 of fig. 6 showing grooves on outer part), comprising:
two first protrusions, between which the main case is received (see 605 of fig. 6 where the U shape indicates the groove and the two protrusions); and
a second groove, formed on the second outer peripheral part (see grooves of outer part of the other part of 605 in fig. 6), comprising:
two second protrusions, between which the main case is received (see the other part of 605 in fig. 6).

Referring to Claim 6, Diebel also teaches a third inner peripheral surface part, adjacent to the first inner peripheral surface part and the second inner peripheral surface part (see side of edge 115 in fig. 1); and
a fourth inner peripheral surface part, opposite to the third inner peripheral surface part (see other side of edge 115 in fig. 1);
wherein, the outer peripheral surface has:
a third outer peripheral surface part, comprising:
a first flat area, corresponding to the third timer peripheral surface part (see part of 405 on the inside in fig. 4); and
a third protrusion, abutted against a surface of the backplate facing the accommodating space (see part of 405 protruding towards the outside in fig. 4); and
a fourth outer peripheral surface part, comprising:
a second flat area, corresponding to the fourth inner peripheral surface part (see other part of 405 on the inside in fig. 4); and
a fourth protrusion, abutted against the surface of the backplate facing the accommodating space (see other part of 405 protruding towards the outside in fig. 4).
 an encirclement of the frame (see col. 8, lines 50-64 noting that the whole frame can be fabric).
Referring to Claim 10, Diebel also teaches that between a surface of the pad portion facing the accommodating space and a surface of the backplate facing the accommodating space is a height difference (see col. 7, lines 10-21 noting that the gap between the phone and the case is the height difference since the pad portion is against the phone).
Referring to Claim 11 Diebel also teaches the height difference is between 0.1 mm and 1 mm (see col. 7, lines 27-40 noting that the applying or adhering of black paint or ink means the height difference can vary and be set to between 0.1 mm and 1 mm).
Referring to Claim 12, Diebel teaches a protection case assembly for a handheld device, the protection case assembly comprising:
a main case 1105 (fig. 11), comprising:
an accommodating space (see 1120 in fig. 11), configured to accommodate a handheld device; and
a backplate (see 1120 of fig. 11), provided with an opening corresponding to a lens module of the handheld device (see lens 910 of fig. 9 which goes into opening 1110 of fig. 11); and
a frame, detachably disposed in the opening (see col. 7, lines 45-58 which shows a frame being inserted or snapped which indicates the frame detachably disposed in the opening), comprising:

a second frame part, opposite to the first frame part, and corresponding to a second inner peripheral surface part of the opening (see lower part of 115 of fig. 1);
a third frame part, corresponding to a third inner peripheral surface part of the opening (see right part of 115 of fig. 1);
a fourth frame part, opposite to the third frame part, and corresponding to a fourth inner peripheral surface part of the opening (see left part of 115 of fig. 1); and
a pad portion, protruding toward the accommodating space when the frame is disposed in the opening (see col. 8, lines 50-64 noting the material of the frame can be fabric which is padded), wherein a surface of the pad portion abuts the back surface of the handheld device to form a height difference, of which the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space (see fig. 6 which shows the frame 605 around the outside of the opening where the mobile device and the backplate would be separated by the frame as well as col. 7, lines 10-16 which states that a small gap may be shown between the phone and the case);
wherein, on a first cross section of the opening, the first frame part forms a first groove toward the first inner peripheral surface part, and the first inner peripheral surface is received between two protrusions of the first groove (see grooves 605 in fig. 6);
wherein, on a second cross section of the opening, the third frame part forms a first L shape, and a protrusion of the first L shape is abutted against 
Diebel does not teach material hardness of the groove set as more than material hardness of the pad portion. Ma teaches material hardness of the groove set as more than material hardness of the pad portion (see 31 of fig. 5 which protrudes from the frame is a manner that would create a space between the frame and whatever surface or device it is against and paragraph 37 which states that member 31 is made of a soft material as opposed to the frame 30 which is shown to be of a ferromagnetic material (paragraph 24) which is harder). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Ma to the device of Diebel in order to increase durability of an electric device by reducing scratching of the device while in a protective case.
Referring to Claim 13, Diebel also teaches the first frame part is adjacent to the third frame part and the fourth frame part (see upper part of 115 of fig. 1 adjacent to side parts);
the second frame part is adjacent to the third frame part and the fourth frame part (see lower part of 115 of fig. 1 adjacent to side parts);
on the first cross section, the second frame part forms a second groove toward the second inner peripheral surface, and the second-inner peripheral surface is received between the two protrusions of the second groove (see grooves 605 in fig. 6); and

Referring to Claim 14, Diebel also teaches the opening forming a protrusion on the first inner peripheral surface, the protrusion of the first inner peripheral surface is received between the two protrusions of the first groove, and on the first cross section, thickness of the protrusion of the first inner peripheral surface is less than thickness of the backplate (see fig. 6 where the protrusions of 605 are thinner than the part the U shape surrounds).
Referring to Claim 15, Diebel also teaches the first-cross section crossing the second cross section (see 115 of fig. 1 where the edges cross each other at the corners), and the first cross section and the second cross section individually cross an extension surface of the backplate (see 115 of fig. 1 going across the backplate 112).
Referring to Claim 16, Diebel teaches a protection case assembly, configured to accommodate a handheld device, comprising:
a main case 1105 (fig. 11), comprising:
a backplate corresponding to a back surface of the handheld device, wherein an opening is provided on the backplate (see 1120 of fig. 11 where the entire back layer of the case is the backplate shown with opening 1110 on the backplate); and

a pad portion, protruding toward the accommodating space when the frame is disposed in the opening (see col. 8, lines 50-64 noting the material of the frame can be fabric which is padded), wherein a surface of the pad portion abuts the back surface of the handheld device to form a height difference, of which the height difference is between the back surface of the handheld device and a surface of the backplate facing the accommodating space (see fig. 6 which shows the frame 605 around the outside of the opening where the mobile device and the backplate would be separated by the frame as well as col. 7, lines 10-16 which states that a small gap may be shown between the phone and the case).
Diebel does not teach the frame and the main case mutually received by at least two different receiving structures, and the at least two different receiving structures comprising a structure in which the frame and the main case are abutted by one single side; and a structure in which two walls of the frame clamp the main case. Ma teaches the frame and the main case mutually received by at least two different receiving structures, and the at least two different receiving structures comprising a structure in which the frame and the main case are abutted by one single side (see fig. 1 where the top portion 15 and bottom portion is flat); and a structure in which two walls 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/         Primary Examiner, Art Unit 2648